DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-15, and 17-20 are allowed.
Regarding claim 1, the prior art of record does not disclose alone or in combination:
A method of balancing a DC midpoint of a three level inverter, the method comprising: receiving an input power signal at a three level motor control system that includes a three level inverter, the three level inverter powering an electric motor; determining, in the three level motor control system, a speed value of the electric motor; and adjusting a zero-sequence inverter output voltage to adjust a midpoint voltage at the DC midpoint based on the determined speed value, wherein adjusting the zero- sequence inverter output voltage from the three level inverter to adjust the midpoint voltage based on the determined speed value further comprises: setting a desired midpoint unbalanced value to zero volts; calculating a first temporary value by subtracting a DC midpoint unbalanced value from the desired midpoint unbalanced value, wherein the DC midpoint unbalanced value is equal to a first voltage value for a capacitor VUP minus a second voltage value for a capacitor VDN, divided by two; scaling the determined speed value; generating a second temporary value by multiplying the first temporary value by the scaled determined speed value; 2Response to Office Action Dated October 26, 2021 Application No.: 16/817,977 Docket No.: 12561OUS01 (U381520US) generating, using a regulator transfer function (C(s)), a commanded zero sequence inverter output voltage (VO*) based on the second temporary value; and applying the commanded zero sequence inverter output voltage to the three level inverter with open loop gain G(s), resulting in alteration of the DC midpoint voltage.


A three level motor controller system for balancing a DC midpoint of a three level inverter, the three level motor controller system comprising: a controller configured to: receive an input power signal at the three level motor control system that includes a three level inventor, the three level inverter powering an electric motor; determine a speed value of the electric motor; adjust a zero-sequence inverter output voltage to adjust a midpoint voltage at the DC midpoint based on the determined speed value, wherein adjusting the zero- sequence inverter output voltage from the three level inverter to adjust the midpoint voltage based on the determined speed value further comprises: setting a desired midpoint unbalanced value to zero volts; calculating a first temporary value by subtracting a DC midpoint 4Response to Office Action Dated October 26, 2021 Application No.: 16/817,977 Docket No.: 12561OUS01 (U381520US) unbalanced value from the desired midpoint unbalanced value, wherein the DC midpoint unbalanced value is equal to a first voltage value for capacitor VUP minus a second voltage value for capacitor VDN, divided by two; scaling the determined speed value; generating a second temporary value by multiplying the first temporary value by the scaled determined speed value; generating, using a regulator transfer function (C(s)), a commanded zero sequence inverter output voltage (VO*) based on the second temporary value; and applying the commanded zero sequence inverter output voltage to the three level inverter with open loop gain G(s), resulting in alteration of the DC midpoint voltage.

Regarding claim 19, the prior art of record does not disclose alone or in combination:
A computer program product for balancing a DC midpoint of a three level inverter in a three level motor controller system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor and the system to cause the system and processor to: instruct, using the processor, a power source to provide an input power signal to the three level motor controller system; receive the input power signal at the three-level motor controller system that includes a three level inverter, the three , wherein adjusting the zero-sequence inverter output voltage from the three level inverter to adjust the midpoint voltage based on the determined speed value further comprises: setting a desired midpoint unbalanced value to zero volts; calculating a first temporary value by subtracting a DC midpoint unbalanced value from the desired midpoint unbalanced value, wherein the DC midpoint unbalanced value is equal to a first voltage value for capacitor VUP minus a second voltage value for capacitor VDN, divided by two; scaling the determined speed value; generating a second temporary value by multiplying the first temporary value by the scaled determined speed value; generating, using a regulator transfer function (C(s)), a commanded zero sequence inverter output voltage (VO*) based on the second temporary value; and applying the commanded zero sequence inverter output voltage to the three level inverter with open loop gain G(s), resulting in alteration of the DC midpoint voltage.

Conclusion
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, and 19, the prior art of record does not disclose alone or in combination:
A three level motor controller system for balancing a DC midpoint of a three level inverter, the three level motor controller system comprising: a controller configured to: receive an input power signal at the three level motor control system that includes a three level inventor, the three level inverter powering an electric motor; determine a speed value of the electric motor; adjust a zero-sequence inverter output voltage to adjust a midpoint voltage at the DC midpoint based on the determined speed value, wherein adjusting the zero- sequence inverter output voltage from the three level inverter to adjust the midpoint voltage based on the determined speed value further comprises: setting a desired midpoint unbalanced value to zero volts; calculating a first temporary value by subtracting a DC midpoint 4Response to Office Action Dated October 26, 2021 Application No.: 16/817,977 Docket No.: 12561OUS01 (U381520US) unbalanced value from the desired midpoint unbalanced value, wherein the DC midpoint unbalanced value is equal to a first voltage value for capacitor VUP minus a second voltage value for capacitor VDN, divided by two; scaling the determined speed value; generating a second temporary value by multiplying the first temporary value by the scaled determined speed value; generating, using a regulator transfer function (C(s)), a commanded zero sequence inverter output voltage (VO*) based on the second temporary value; and applying the commanded zero sequence inverter output voltage to the three level inverter with open loop gain G(s), resulting in alteration of the DC midpoint voltage.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846